Citation Nr: 0801737	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-28 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for skin disorders 
(claimed as skin rash, skin growths and dry skin).

4.  Entitlement to service connection for a respiratory 
disorder (claimed as lung congestion).

5.  Entitlement to service connection for a sinus disorder 
(claimed as head congestion and allergies).

6.  Entitlement to service connection for joint soreness.

7.  Entitlement to service connection for blood infection.

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In a December 2005 statement, the veteran raised claims for 
service connection for hearing loss and balance problems.  
Such claims have not, however, been considered by the RO or 
appealed to the Board.  Therefore, they are REFERRED to the 
RO for appropriate action. 

Issues numbered 1, 2 and 4 above are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show any current skin 
disorders are related to the veteran's service, including as 
due to exposure to herbicides, radiation or mustard gas while 
serving in the Republic of Vietnam.  

2.  The medical evidence shows the veteran has allergic 
rhinitis, but there is no evidence that this is related to 
the veteran's service, including as due to exposure to 
herbicides, radiation or mustard gas while serving in the 
Republic of Vietnam.  

3.  Although current treatment records show the veteran has a 
generalized diagnosis of osteoarthritis in multiple joints 
such as his ankles, hands, wrists, elbows, shoulders and low 
back and also a diagnosis of epicondylitis of the right 
elbow, there is no medical evidence that these conditions are 
related to service, including as due to exposure to 
herbicides, radiation or mustard gas while serving in the 
Republic of Vietnam.

4.  The veteran does not currently have a blood infection or 
any residuals from a blood infection.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.316 (2007).

2.  Allergic rhinitis (claimed as head congestion and 
allergies) was not incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.316 (2007).

3.  Osteoarthritis and epicondylitis (claimed as joint 
soreness) was not incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.316 (2007).

4.  A blood infection was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.316 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was initially provided to the 
veteran in June 2004, prior to the initial AOJ decision.  The 
Board finds that this notice was sufficient in that it 
advised the veteran of all the Pelegrini II elements listed 
above, as well as, requesting information specific to the 
veteran's claim of exposure to radiation and mustard gas.  
Additional notice was provided to the veteran in September 
2005 because of his post-AOJ decision allegation that the 
claimed disorders are due to Agent Orange exposure.  This 
additional notice also fully complied with VA's notice 
obligations with regard to claims for service connection 
based upon exposure to herbicides in service.

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
records are in the file for outpatient treatment from March 
2004 through March 2007.  The veteran provided private 
medical treatment record.  He also submitted authorizations 
for VA to obtain private treatment records from his primary 
doctor.  Although the RO made multiple attempts to obtain 
these records, it never received a response from the doctor.  
The RO notified the veteran of each failed attempt to obtain 
these records and advised the veteran it was ultimately his 
responsibility to provide these records.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered.  He has not identified any 
additional evidence relevant to his claims since the issuance 
of the last Supplemental Statement of the Case in March 2007.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination on his claims in July 2007.  The 
Board finds that any deficiency in the examination report is 
nonprejudicial error as an examination was not necessary to 
the determination of the veteran's claims because there is no 
evidence of a possible nexus between the claimed conditions 
and the veteran's service.  His service medical records show 
no pertinent treatment for or diagnoses of any of the claimed 
conditions.  Furthermore, although the veteran has alleged a 
continuity of symptomatology since his separation from 
service, the medical evidence does not show treatment for the 
claimed conditions until almost 33 years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Since there is no medical 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed conditions and the veteran's 
military service, VA examination was not necessary, and thus 
any failure to ensure the completeness of the examination is 
not prejudicial to the veteran.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2007). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  

The veteran has also claimed that these conditions are due to 
exposure to Agent Orange while serving in the Republic of 
Vietnam.  The laws and regulations pertaining to herbicides 
(e.g., Agent Orange) exposure provide for a presumption of 
service connection due to exposure to herbicide agents for 
veterans who have one of several diseases and served on 
active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e) 
(2007); see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  A 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service, under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  No other condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 C.F.R. § 3.307(a) (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2007).  VA General Counsel has determined that the 
regulatory definition of "service in the Republic of 
Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an 
individual actually have been present within the boundaries 
of the Republic of Vietnam to be considered to have served 
there, through inclusion of the requirement for duty or 
visitation in the Republic of Vietnam.  VAOPGCPREC 27-97.   

It also appears that the veteran has claimed exposure to 
ionizing radiation and mustard gas during his service in the 
Republic of Vietnam as the cause of the claimed conditions.  
The veteran's claims must be reviewed to determine whether 
service connection can be established on any theory of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  

The Board will first address the veteran's contentions that 
his claimed conditions are due to exposure to ionizing 
radiation, mustard gas or herbicides.  The veteran served in 
the Republic of Vietnam from January 1968 to September 1969.  
Because of this service, he is presumed to have been exposed 
to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2007).  The 
veteran, however, has failed to provide sufficient 
information to establish that he was exposed to either 
ionizing radiation or mustard gas while in service.  

In order to establish entitlement to service connection on a 
presumptive basis for disabilities based upon exposure to 
radiation, the claimant must be a radiation-exposed veteran 
who participated in a radiation-risk activity.  See 38 C.F.R. 
§ 3.309(d)(3)(i) (2007).  The veteran's service does not fall 
into any of the radiation-risk activities defined in 
38 C.F.R. § 3.309(d)(3)(ii).  Nor does the veteran provide 
specific information as to any activity in the Republic of 
Vietnam that led to exposure to radiation such that the 
procedure set forth in 38 C.F.R. § 3.311 is triggered.  Thus 
the Board finds that the evidence is insufficient to 
establish entitlement to service connection for any of the 
claimed conditions based upon exposure to ionizing radiation.

As for the veteran's claim of exposure to mustard gas, 
pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full- 
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a non service-related supervening 
condition or event was the cause of the claimed condition.  
See 38 C.F.R. § 3.316 (2007).

The Board finds, however, that the veteran has failed to 
specifically identify any incident in which he was exposed to 
mustard gas during his period of service, including in the 
Republic of Vietnam.  Furthermore, none of the service 
medical records or service personnel records obtained 
indicate the veteran had any exposure to mustard gas during 
his service.  Thus, the preponderance of the evidence is 
against finding that the veteran was exposed to mustard gas 
during his service and service connection under 38 C.F.R. 
§ 3.316 is not warranted for any of the claimed conditions.

Since the veteran served in the Republic of Vietnam, the 
Board must consider whether he is entitled to presumptive 
service connection for any of the claimed conditions on the 
basis of exposure to herbicides (e.g., Agent Orange).  
Although the veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam, the 
Board finds that the preponderance of the evidence is against 
finding service connection on a presumptive basis is 
warranted based upon that exposure because the evidence fails 
to show the veteran has any of the presumptive disorder 
enumerated in 38 C.F.R. § 3.309(e). 

The following diseases have been associated with herbicide 
exposure for purposes of the presumption: chloracne or other 
acneform disease consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).  

The veteran is claiming service connection for multiple skin 
disorders, head congestion, allergies, joint soreness and 
blood infection.  The medical evidence shows the veteran has 
diagnoses of allergic rhinitis and osteoarthritis of multiple 
joints.  Allergic rhinitis and osteoarthritis have not been 
recognized by VA as being associated with exposure to 
herbicides.  Thus service connection for these conditions is 
not warranted based upon the presumption of exposure to 
herbicides.

Furthermore, although, the veteran is claiming service 
connection for multiple skin conditions, including skin rash, 
dry skin and skin growths, there is no indication that these 
conditions are a result of chloracne or other acneform 
disease consistent with chloracne.  The veteran has been 
diagnosed to have eczema, seborrheic keratosis and actinic 
keratosis.  None of these conditions have been recognized as 
a disease that is associated with herbicide exposure or as an 
acneform disease that is consistent with chloracne.  In 
addition, there is no medical evidence to suggest that these 
conditions are a result of exposure to herbicide agents.  

Finally, there is no evidence that these claimed skin 
conditions manifested to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent.   The veteran's last date of 
service in the Republic of Vietnam was September 6, 1969.  
However, he was not discharged from service until June 1971.  
Thus, there must be medical evidence that shows these skin 
disorders manifested to a degree of 10 percent or more during 
the veteran's service in order for the presumption to attach.  
The veteran's service medical records fail to show treatment 
for any skin disorder between September 6, 1969, and 
September 6, 1970.  The only reference to a skin disorder 
seen in the service medical records is on a Report of Medical 
History given in conjunction with a medical examination 
conducted in February 1971 on which the veteran reported a 
history of boils.  Since this was more than one year after 
the veteran's last known date of exposure to herbicides, 
however, such evidence is not sufficient to establish 
entitlement to presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309.  

Thus the Board finds that the preponderance of the evidence 
is against finding that service connection is warranted based 
upon any presumption provided for by law.  The Board must, 
therefore, consider whether the veteran is entitled to 
service connection for any of the claimed conditions on a 
direct basis.

Skin Disorders  

The current medical evidence shows that the veteran has 
multiple diagnoses of skin disorders, including eczema, 
seborrheic keratosis and actinic keratosis.  Thus the Board 
finds that the veteran has a current skin disability.  In 
order to establish service connection, however, the medical 
evidence must show a nexus between the current disability and 
any injury or disease incurred during the veteran's military 
service.  The Board finds that the preponderance of the 
evidence is against finding that such a nexus exists.

The veteran's service medical records are silent for 
treatment of any skin disorder during his period of military 
service.  The only reference to a skin disorder is on the 
veteran's Report of Medical History given in conjunction with 
a February 1971 examination on which he reported having a 
history of boils.  However, the examiner failed to find after 
examination that the veteran had any skin disorder.  In 
addition, the veteran underwent a separation examination in 
May 1971 at which no skin abnormalities were noted.  Thus 
there is no actual medical evidence in service that the 
veteran had boils that were a chronic condition in service.  
Furthermore, there is no evidence of the veteran having any 
other skin condition such as eczema (dry skin) or keratosis 
(skin growths).  

The first post-service evidence of a skin disorder is a VA 
treatment record from March 2004 that diagnosed the veteran 
to have eczema.  On a VA examination conducted in July 2004 
it was noted that the veteran had skin tags, one on his scalp 
and one over the sternum.  It was also noted that he had 
seborrheic keratosis on the lateral right thigh and on his 
right cheek, as well as various small keratoacantoma and 
nevi.  All of these appeared to be benign.  

At a VA Dermatology Clinic consult note from December 2004, 
the veteran reported having scaly spots on his legs and back.  
He also reported having a severe past history of sun 
exposure.  (The Board notes that, in various VA treatment 
notes, it is recorded that the veteran worked in construction 
and as a mail carrier for over 20 years subsequent to his 
military service.)  Notably, the veteran did not give a 
history of exposure to herbicides during his service in the 
Republic of Vietnam.  On examination, there was found a 2 mm 
scaly macule on his left forehead; multiple stuck on tan 
papules on the right thigh, left cheek and back; and 
scattered cherry red papules on his chest.  There were no 
other suspicious lesions or worrisome pigmented lesions 
noted.  The diagnosis was actinic keratosis on the forehead, 
seborrheic keratosis, and cherry angioma as observed.  The 
actinic keratosis on the forehead was treated that day with 
cryosurgery.  The remainder of the lesions were considered to 
be benign.  The veteran was advised of the importance of and 
strategies for good, daily photo protection, indicating that 
the lesions found were thought to be due to exposure to the 
sun.

None of this evidence indicates that there exists a link 
between the veteran's current skin disorders and his military 
service.  Although the veteran has stated that he began 
having problems in service and has had them since, he also 
stated that he did not seek medical attention for these 
conditions until recently.  Rather he treated them with over-
the-counter medications.  Although the veteran is credible to 
report symptoms and their duration, he has not shown that he 
has any medical expertise in which to render an opinion as to 
the etiology of these claimed conditions, including that they 
are due to exposure to herbicides while serving in the 
Republic of Vietnam.  Laypersons are not qualified to render 
medical opinions; thus such opinions are entitled to no 
weight.  Cromely v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Likewise, the veteran's contention his skin problems were 
present since service is belied by his service medical 
records.  

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection on a 
direct basis for multiple skin disorders, because the 
evidence fails to establish that his current skin disorders 
are related to his military service.  The preponderance of 
the evidence being against the veteran's claims for service 
connection for multiple skin disorders, the benefit of the 
doubt doctrine is not applicable.  Consequently, the 
veteran's claims must be denied.

Sinus Disorder

The veteran has claimed service connection for head 
congestion and allergies.  The current medical evidence shows 
the veteran has a diagnosis of allergic rhinitis.  Thus the 
Board finds that the veteran has a current sinus disability 
diagnosed as allergic rhinitis and will consider whether that 
disability is related to the veteran's service.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding in favor of 
the veteran's claim because the evidence fails to establish a 
nexus between the veteran's current allergic rhinitis and any 
disease or injury incurred in service.  The service medical 
records are silent for any treatment related to the veteran's 
claims of head congestion or allergies.  Nor do they show a 
diagnosis of any chronic sinus condition.  The only reference 
to a sinus disorder is on the veteran's Report of Medical 
History given in conjunction with a February 1971 examination 
on which he reported having a history of sinusitis and 
chronic or frequent colds.  However, the examiner failed to 
find after examination that the veteran had any sinus 
disorder.  In addition, the veteran underwent a separation 
examination in May 1971 where again the examiner failed to 
note any sinus abnormalities.  Thus there is no actual 
medical evidence in service that the veteran had a chronic 
sinus condition or allergies in service.  

The first post-service evidence of a sinus disorder is a VA 
treatment record from March 2004 that diagnosed the veteran 
to have allergic rhinitis.  On a VA examination conducted in 
July 2004, it was noted that the veteran had minor hyperemia 
of the nasopharynx.  The veteran was diagnosed to have 
chronic allergic rhinitis.  Subsequent VA and non-VA 
treatment records, however, do not show any complaints of or 
treatment for allergic rhinitis despite the veteran's report 
that he is placed on antibiotics at least twice a year for 
infections.

None of this medical evidence indicates that there exists a 
link between the veteran's current allergic rhinitis and his 
military service.  Although the veteran has stated that he 
has had head congestion since service, because there is no 
record of in-service problems, it may be concluded any post 
service symptoms are of post service onset.  Furthermore, the 
claimed condition is not seen in the medical for 33 years 
after the veteran's separation from service, and the veteran 
did not in fact make any claim for service connection until 
such time.  Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000).

Finally, although the veteran is credible to report symptoms 
and their duration, he has not shown that he has any medical 
expertise in which to render an opinion as to the etiology of 
the claimed condition, including that it is due to exposure 
to herbicides while serving in the Republic of Vietnam or 
otherwise related to any injury or disease incurred in 
service.  Laypersons are not qualified to render medical 
opinions; thus such opinions are entitled to no weight.  
Cromely v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus the Board finds that the preponderance of the evidence 
is against finding that service connection for allergic 
rhinitis is warranted on a direct basis, because the evidence 
fails to establish that this disorder is related to his 
military service.  The preponderance of the evidence being 
against the veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Joint Soreness

The veteran has claimed service connection for joint soreness 
without specifying exactly to which joints he is referring.  
A review of the medical evidence shows the veteran has a 
diagnosis of osteoarthritis (not supported by x-ray evidence) 
and has been treated for complaints of pain in both ankles, 
spine, wrists, fingers, elbows and shoulders.  The veteran 
was also diagnosed to have epicondylitis of the right elbow. 
(See September 2005 VA treatment note.)  

The Board finds that, even if it is conceded that the veteran 
has a current disability as set forth in the preceding 
paragraph, the preponderance of the evidence is against 
finding that these conditions are related to the veteran's 
service.  The service medical records are silent for any 
treatment for or diagnoses of osteoarthritis or epicondylitis 
of any joint.  There is also no record of the veteran 
complaining of any joint problems while in service.  He 
failed to report any history of joint problems on the 
February 1971 Report of Medical History previously discussed.  
Furthermore, no abnormalities of any joint were found on 
either the February 1971 examination or the May 1971 
separation examination.  

The first post-service medical evidence of the veteran 
complaining of any joint problem is at the June 2007 VA 
examination.  At this examination, he reported having some 
joint pains and stiffness for over 15 years, these occurring 
mostly in his ankles.  He also reported having spells of 
muscle spasms, especially in his legs at night that had been 
present for many years.  Examination of the musculoskeletal 
system, however, did not reveal the veteran to have any red, 
hot, tender or swollen joints.  Range of motion of the ankles 
was 0 to 8 degrees of dorsiflexion and 0 to 45 degrees of 
flexion bilaterally, which is almost normal.  Muscle strength 
and coordination was normal.  The assessment was mild 
osteoarthritis.

An April 2005 VA treatment note indicates the veteran 
complained of daily pain in his wrists, fingers (especially 
the base of the left thumb), low back and shoulders 
(especially the left).  On review of systems, however, the 
veteran denied any myalgias, joint swelling or tendonitis.  
Physical examination revealed normal range of motion in all 
joints except for the hands, which showed evidence of tendon 
swelling.  No assessment is stated on the treatment note, but 
the medication list indicates the veteran was on Diclofenac 
Sodium for arthritis.  

An August 2005 VA treatment note indicates the veteran 
complained of pain in his back and joints.  The assessment 
was osteoarthritis.

Finally, a September 2005 VA treatment note shows the veteran 
was seen with complaints of right greater than left elbow 
pain, left wrist pain and left knee pain.  He also complained 
of chronic ankle edema.  Physical examination revealed normal 
range of motion in all joints.  The assessment was right 
epicondylitis and osteoarthritis.  

None of the private treatment records show complaints of or 
treatment for any joint problems. 

None of this medical evidence indicates that there exists a 
link between the veteran's current joint soreness 
(osteoarthritis and epicondylitis) and his military service.  
First, the claimed condition is not seen in the medical 
records until 33 years after the veteran's separation from 
service, and the veteran did not in fact make any claim for 
service connection until such time.  Furthermore, the veteran 
reported at the VA examination in June 2004 that his joint 
problems had only existed for 15 years, and that was only his 
ankles.  The Board notes that the evidence shows the veteran 
worked for over 20 years either in construction or as a mail 
carrier, both jobs that require significant standing and 
walking.  Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  Thus the lack of 
evidence of any complaints of or treatment for joint problems 
prior to 2004 is against the veteran's claim.

In addition, although the veteran is credible to report 
symptoms and their duration, he has not shown that he has any 
medical expertise in which to render an opinion as to the 
etiology of this claimed condition, including that they are 
due to exposure to herbicides while serving in the Republic 
of Vietnam or otherwise related to any injury or disease 
incurred in service.  Laypersons are not qualified to render 
medical opinions; thus such opinions are entitled to no 
weight.  Cromely v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus the Board finds that the preponderance of the evidence 
is against finding that service connection for osteoarthritis 
and epicondylitis is warranted on a direct basis, because the 
evidence fails to establish that these disorders are related 
to his military service.  The preponderance of the evidence 
being against the veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Blood Infection

As indicated above, the medical evidence must show that the 
veteran has a current disability before service connection is 
warranted.  With regard to this claim, the Board finds that 
the preponderance of the evidence is against finding that the 
veteran has a current disability in the form of a blood 
infection or any chronic residuals from a blood infection.

The VA and non-VA treatment records do not show any complaint 
of or treatment for any blood infection.  The veteran 
reported at a June 2004 VA examination that he had one 
episode of a "blood infection" five years before (meaning 
approximately in 1999).  He reported that he was hospitalized 
for two days and given intravenous antibiotics.  He denied 
having any recurrence of this.  Nor did he report having any 
chronic residuals from this.  

Thus the medical evidence fails to establish that the veteran 
currently has a blood infection or any chronic residuals 
therefrom.  Thus the veteran does not have a chronic 
disability for which service connection may be granted, and 
his claim must be denied.





ORDER

Entitlement to service connection for skin disorders (claimed 
as skin rash, skin growths and dry skin) is denied.

Entitlement to service connection for a sinus disorder 
(claimed as head congestion and allergies) is denied.

Entitlement to service connection for joint soreness is 
denied.

Entitlement to service connection for blood infection is 
denied.


REMAND

The Board finds that remand of the claims for entitlement to 
an increased rating for service-connected PTSD and service 
connection for hypertension and respiratory disorder is 
necessary to conduct additional development on these claims 
so that the veteran's claims receive full and fair 
consideration.

PTSD

The Board finds that a new VA examination is required before 
it can adjudicate the veteran's claim.  The veteran was first 
examined in June 2004 for purposes of service connection.  
Since that time, the veteran has claimed that his PTSD has 
worsened.  In addition, VA treatment records from 2006 appear 
to show that the veteran's PTSD worsened.  Thus the Board 
finds that a new VA examination is necessary in order to 
determine the current severity of the veteran's PTSD.

Prior to ordering the VA examination, however, additional 
development should be undertaken.  First, the Board notes 
that the veteran has reported working for the Tennessee 
Valley Authority for over 20 years before being forced to 
retire because of his PTSD and other health problems.  At the 
July 2004 VA examination, the examiner noted that the veteran 
took a medical retirement.  These records would be highly 
probative to the veteran's claim.  Thus, on remand, the 
veteran should be asked to provide all records pertaining to 
his retirement from the Tennessee Valley Authority.

In addition, the Board notes that the veteran has also 
indicated that he is receiving disability benefits from the 
Social Security Administration.  The veteran has claimed that 
he receives disability benefits from the Social Security 
Administration because of his PTSD.  Thus, on remand, these 
records should be obtained.

Hypertension

The veteran has claimed service connection for hypertension 
(high blood pressure).  The service medical records show that 
the veteran underwent an examination in February 1971 at 
which his blood pressure was 114/84.  The examiner noted that 
the veteran had slight elevated blood pressure that returned 
to normal with 15 minutes bed rest.  At the veteran's 
separation examination in May 1971, his blood pressure was 
136/88.  The veteran reported at a July 2004 VA examination 
that he was found to be hypertensive in about 1978 and was 
put on medication at that time.  

Although the readings in service do not meet VA's definition 
of hypertension, the Board notes that these are considered 
elevated as evidenced by the February 1971 examiner's note.  
Thus a nexus opinion is needed in order to fairly and fully 
adjudicate the veteran's claim.

In addition, the veteran has claimed that his hypertension is 
due to exposure to herbicide agents while serving in the 
Republic of Vietnam.  Although hypertension has not been 
recognized as a presumptive condition, the veteran may still 
be entitled to service connection if he can show that it is 
directly related.  To this matter, the veteran has submitted 
multiple statements from his private doctor.  In an October 
31, 2006, statement, his doctor stated that the veteran is 
"permanently and totally disabled and unable to work 
secondary to the following conditions:  coronary artery 
disease, cardiomegaly, chest pain, hypertension, asthma and 
post-traumatic stress disorder, all likely due to agent-
orange exposure in 1968."  Such a broad statement is not a 
basis for an award of benefits, but an opinion is needed as 
to whether it is at least as likely as not that the veteran's 
hypertension is related to his exposure to herbicides while 
serving in the Republic of Vietnam.

The Board notes that it also would be helpful to the 
veteran's claim if he could provide any medical evidence to 
show that he was diagnosed as hypertensive in 1978.  Thus, on 
remand, such evidence should be requested from the veteran.

Respiratory Disorder 

The veteran has claimed service connection for lung 
congestion.  The medical records show various diagnoses of 
respiratory disorders including asthma, chronic obstructive 
pulmonary disease, reactive airway disease, emphysema and 
left lower lung atelectasis (scarring).  The veteran's 
service medical records indicated that he complained of 
shortness of breath at a February 1971 examination.  
Furthermore, as previously discussed, the veteran submitted 
an October 31, 2006, statement from his private doctor in 
which the doctor opined that the veteran's asthma is likely 
due to agent-orange exposure.  Thus the Board finds that a VA 
examination is needed in order to (1) determine the exact 
nature of the veteran's current lung disorder and (2) provide 
nexus opinions.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received with 
the claims file.

2.  Contact the veteran and request that he 
submit all records pertaining to his medical 
retirement from the Tennessee Valley 
Authority.  

3.  Contact the veteran and request that he 
provide any information or evidence relating 
to his diagnosis of hypertension in 1978, 
including the name of any private medical 
care providers. The veteran should be 
advised that he can either submit private 
medical treatment records himself or 
complete release forms authorizing VA to 
request copies of them from the identified 
private medical care providers.  If the 
veteran provides completed release forms, 
the medical records identified should be 
requested.  

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for the following VA examinations.  
The claims file must be provided to each 
examiner for review in conjunction with each 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed, and provide a complete rationale 
for all conclusions and opinions.

PTSD - All necessary tests and studies 
should be conducted in order to ascertain 
the current severity of the veteran's 
service-connected PTSD.  The report of 
examination should contain an account of all 
manifestations of the disability found to be 
present.  The examiner should comment on the 
extent to which the service-connected PTSD 
impairs the veteran's occupational and 
social functioning, including whether it is 
considered he is unemployable due to PTSD.  

Hypertension - After reviewing the file and 
examining the veteran, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
current hypertension had its onset in 
service.  In rendering the requested 
opinion, the examiner is specifically 
directed to consider and address the two 
elevated readings seen in the service 
medical records  (i.e., 114/84 in February 
1971 and 136/88 in May 1971).

The examiner is also requested to provide an 
opinion whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the veteran's current 
hypertension is related to exposure to 
herbicides while serving in the Republic of 
Vietnam.

Respiratory Disorder - After reviewing the 
file and examining the veteran, the examiner 
should clarify the diagnosis of the 
veteran's current lung disorders.  
Thereafter the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any current respiratory 
disorder had its onset in service.  The 
examiner is also requested to provide an 
opinion whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that any current respiratory 
disorder is related to exposure to 
herbicides while serving in the Republic of 
Vietnam.

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination reports are complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


